Citation Nr: 0120852	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  00-21 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, including post-traumatic stress 
disorder. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hip disability.  

4.  Entitlement to an increased rating for residuals of a 
right ankle injury, currently assigned a 20 percent 
evaluation.  

5.  Entitlement to an increased rating for residuals of a 
left knee strain with lateral instability, status 
postoperative patellar shaving with lateral retinacula 
release, currently assigned a 20 percent evaluation.  

6.  Entitlement to an increased rating for left knee 
traumatic arthritis, currently assigned a 10 percent 
evaluation.  

7.  Entitlement to an increased rating for amputated fifth 
toe of the right foot with retained foreign body and scar, 
currently assigned a 10 percent evaluation.  

8.  Entitlement to an increased rating for tinnitus, 
currently assigned a 10 percent evaluation.  

9.  Entitlement to an increased (compensable) rating for 
bilateral defective hearing.  

10.  Entitlement to an increased (compensable) rating for 
pseudofolliculitis barbae. 

11.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from December 1968 to July 
1970.  Historically, by May 1985 and November 1986 Board of 
Veterans' Appeals (Board) decisions, service connection was 
denied for a right knee disability.  By May 1985, November 
1986, February 1988, February 1990, and June 1995 Board 
decisions, service connection was denied for an acquired 
psychiatric disability, including post-traumatic stress 
disorder.  In that June 1995 Board decision, secondary 
service connection was denied for a right hip disability on 
the grounds that the claim was not well grounded.  That 
November 1986 Board decision represents the last final 
decision denying right knee disability service connection; 
and that June 1995 Board decision represents the last final 
decision denying psychiatric and right hip disabilities 
service connection.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  

This matter came before the Board on appeal from a June 2000 
rating decision by the Jackson, Mississippi, Regional Office 
(RO), that denied reopening of claims for service connection 
for a right knee disability and a psychiatric disability, 
including post-traumatic stress disorder; denied secondary 
service connection for a right hip disability on the grounds 
that the claim was not well grounded; denied increased 
ratings for residuals of a right ankle injury, residuals of a 
left knee strain with lateral instability, status 
postoperative patellar shaving, and lateral retinacula 
release, left knee traumatic arthritis, amputated fifth toe 
of the right foot with retained foreign body and scar, 
tinnitus, bilateral defective hearing, and for 
pseudofolliculitis barbae; and denied a total rating based 
upon individual unemployability.  

It should be pointed out the Board's June 1995 denial of said 
right hip disability service connection claim as not well 
grounded under 38 U.S.C.A. § 5107(a) was a final decision 
under the law as it then existed; and that Section 7(b)(1) of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§ 5100 et. seq.) does not apply to denials that became final 
prior to July 14, 1999 (date of Morton v. West, 12 Vet. App. 
477 (1999)).  It does not appear from the evidentiary record, 
however, that the RO has formally considered the finality of 
the Board's June 1995 denial of said right hip disability 
service connection claim.  In Barnett v. Brown, 8 Vet. App. 
1, 4 (1995), the United States Court of Appeals for Veterans 
Claims (Court) held that "the new and material evidence 
requirement was clearly a material legal issue which the BVA 
had a legal duty to address, regardless of the RO's 
actions."  See also Barnett v. Brown 83 F.3d 1380 (Fed. Cir. 
1996).  Accordingly, the Board has reframed the right hip 
service connection appellate issue as delineated on the title 
page of this decision.  

Additionally, although in a prior written statement, 
appellant had requested a hearing, after a subsequent June 
2001 hearing clarification letter was sent by the Board's 
administrative staff, appellant responded in writing that he 
no longer wanted a hearing.  

The Board will render a decision herein on the appellate 
issues as delineated on the title page of this decision, 
except for the issues of entitlement to a total rating based 
upon individual unemployability and whether new and material 
evidence has been submitted to reopen service connection for 
a right hip disability, which will be addressed in the REMAND 
section below.  


FINDINGS OF FACT

1.  By May 1985 and November 1986 Board decisions, service 
connection was denied for a right knee disability.  In May 
1985, November 1986, February 1988, February 1990, and June 
1995 Board decisions, service connection was denied for an 
acquired psychiatric disability, including post-traumatic 
stress disorder.  Said decisions, in part, held that an 
acquired psychiatric disability was not shown in service, 
that a post-traumatic stress disorder related to service had 
not been shown; and that a right knee disability was not 
related to service or a service-connected disability, 
including a left knee disorder.  

2.  Additional evidence submitted subsequent to said Board 
decisions, which denied service connection for a right knee 
disability and for an acquired psychiatric disability, 
including post-traumatic stress disorder, when viewed in the 
context of all the evidence, does not bear directly and 
substantially upon the specific matters under consideration 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claims.

3.  Appellant's service-connected right ankle disability is 
manifested primarily by marked tenderness and pain on motion, 
mild swelling, 10 degrees' dorsiflexion and plantar flexion, 
40 degrees' inversion, and 20 degrees' eversion.  There is no 
recent clinical evidence of right ankle instability.  

4.  Appellant's service-connected residuals of a left knee 
strain with traumatic arthritis are manifested primarily by 
complaints of constant left knee pain, crepitus, marked 
swelling and tenderness, no greater than 10 degrees' loss of 
active extension, no less than 90 degrees' active flexion, 
medial and lateral left knee instability with ligamentous 
laxity and marked pain, an antalgic gait requiring use of a 
cane, and radiographic evidence of severe degenerative joint 
disease.   

5.  Appellant's traumatic amputation of the right 5th toe is 
manifested primarily by small retained metallic foreign 
bodies in the soft tissues and a scar at the amputation site.  
The evidentiary record does not reveal that the traumatic 
amputation of appellant's right 5th toe included the 
metatarsal head.  Any scarring at the amputation site is not 
recently shown to result in functional limitation.  A 
moderately severe foot injury has not been shown or 
approximated.  

6.  Appellant's tinnitus has not been shown to severely 
affect ability to hear conversation, or result in frequent 
hospitalizations or marked interference with employment.  The 
disability picture is not so exceptional or unusual as to 
render impracticable the application of the regular schedular 
standards.

7.  Appellant's bilateral hearing acuity has been recently 
clinically assessed as essentially within normal limits 
bilaterally, except for slightly decreased hearing at high 
frequencies (6000 Hertz).  The recently shown hearing acuity 
is Level I for the right ear and may reasonably be 
characterized as no more than Level IX for the left ear.  
There was trouble testing the left ear, but there is no 
evidence that there was deafness in that ear.

8.  Appellant's service-connected pseudofolliculitis barbae 
is manifested primarily by a few papules on an exposed 
surface (the neck); and the papules are reasonably analogous 
to exfoliation.  However, the pseudofolliculitis barbae is 
not equivalent to constant exudation or itching, extensive 
lesions, or marked disfigurement.


CONCLUSIONS OF LAW

1.  Evidence received subsequent to the Board's May 1985 and 
November 1986 Board decisions, which denied service 
connection for a right knee disability, and May 1985, 
November 1986, February 1988, February 1990, and June 1995 
Board decisions, which denied service connection for an 
acquired psychiatric disability, including post-traumatic 
stress disorder, is not new and material, and the claims are 
not reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1105 (2000).  

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a right ankle injury have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7. 4.10, 4.40, 4.45, 4.71a, Code 5271 (2000).

3.  The criteria for an increased combined 40 percent 
evaluation, but no more, for appellant's residuals of a left 
knee strain with lateral instability, status postoperative 
patellar shaving, lateral retinacula release, and traumatic 
arthritis have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.20, 
4.40, 4.45, 4.71a, Codes 5010, 5257, 5260, 5261 (2000); VA 
O.G.C. Prec. Op. No. 23-97 (July 1, 1997) and VA O.G.C. Prec. 
Op. No. 9-98 (August 14, 1998).  

4.  The criteria for an evaluation in excess of 10 percent 
for amputated fifth toe of the right foot with retained 
foreign body and scar have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7. 4.10, 
4.40, 4.45, 4.71a, Code 5172-7804 (2000).

5. The criteria for an evaluation in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.87, Code 6260 
(2000).   

6.  The criteria for an increased (compensable) evaluation 
for bilateral defective hearing have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.7, 4.10, 4.85, Code 6100 (2000).

7.  The criteria for an increased evaluation of 10 percent, 
but no more, for appellant's pseudofolliculitis barbae have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.118, Codes 
7899-7814, 7806 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen Claims of Entitlement to Service Connection for a 
Right Knee Disability and a Psychiatric Disability, Including 
Post-traumatic Stress Disorder

With respect to the issues of whether new and material 
evidence has been submitted to reopen the claims of 
entitlement to service connection for a right knee disability 
and a psychiatric disability, including post-traumatic stress 
disorder, "new" evidence means more than evidence which was 
not previously physically of record, and must be more than 
merely cumulative.  To be "material" evidence, it must by 
itself or in connection with evidence previously assembled be 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); and 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board's 
May 1985 and November 1986 Board decisions, which denied 
service connection for a right knee disability, and May 1985, 
November 1986, February 1988, February 1990, and June 1995 
Board decisions, which denied service connection for an 
acquired psychiatric disability, including post-traumatic 
stress disorder, are final and may not be reopened, in the 
absence of new and material evidence.  38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a), 20.1105; 
Manio v. Derwinski, 1 Vet. App. 140 (1991); Smith (William 
A.) v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  
Parenthetically, appellant has not argued any other legal 
basis for attacking those final Board decisions.  

With regards to a preliminary matter, the Board must examine 
the record and determine whether the VA has any further 
obligation to assist in the development of these claims to 
reopen the right knee and psychiatric disabilities service 
connection claims.  After reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed and that no useful purpose would be served by 
remanding these issues with directions to provide additional 
assistance to the appellant.  See Counts v. Brown, 6 Vet. 
App. 473 (1994) and Graves v. Brown, 8 Vet. App. 522, 525 
(1996), wherein the Court held that:

[W]hen a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material but has not been 
submitted with the application, the 
Secretary has a duty under section 5103 
to inform a claimant of the evidence that 
is "necessary to complete the 
application."

The Board finds that appellant and his representative were 
knowledgeable regarding the necessity of competent evidence 
showing that said disabilities are related to service or that 
a right knee disability is related to a service-connected 
disability.  See, in particular, an October 2000 Statement of 
the Case, which set out the applicable provisions of 
38 C.F.R. § 3.156(a) and the need for "new and material" 
evidence to reopen said claims at issue.  Additionally, it 
does not appear that appellant or his representative has 
informed the VA of the existence of any specific competent 
evidence that might prove to be new and material concerning 
said appellate issues.  See Graves, at 8 Vet. App. 525.

Under the Veterans Claims Assistance Act of 2000, new duty to 
assist provisions include requiring VA to provide medical 
opinion when such opinion is necessary to make a decision on 
a claim.  However, it appears that such duty to assist 
provisions requiring examinations or medical opinions are 
dependent on whether "new and material" evidence has been 
submitted to reopen the claim.  See, in particular, 
38 U.S.C.A. § 5103A(f) and 38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2000).  



A.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Entitlement to Service Connection for a 
Right Knee Disability

The evidence previously considered in the May 1985 and 
November 1986 Board decisions, which denied service 
connection for a right knee disability, included service 
medical and post-service clinical records dated during the 
early and mid-1970's, which did not reveal any chronic right 
knee disability.  The earliest post-service clinical evidence 
of a chronic right knee disability was in the late 1970's, 
when x-rays of the knees showed patellar degenerative changes 
and chondromalacia of the patellae was diagnosed.  Although 
in the early 1980's, an antalgic gait was clinically noted 
and he underwent left knee arthroscopy, no right knee 
abnormalities were clinically reported.  A VA medical 
certificate indicates that in 1984, appellant alleged that 
after his left knee gave way, his right knee was injured when 
he shifted his weight.  Right knee effusion was assessed.  
Subsequent x-rays of the right knee in the mid-1980's, 
however, were negative.  Bilateral patellar pain syndrome was 
diagnosed in the mid-1980's.  Based on the evidence then of 
record, said Board decisions determined, in part, that a 
right knee disability was not related either to service or a 
service-connected disability, including a left knee disorder.  

The evidence received subsequent to said Board decisions is 
not new and material with respect to this claim.  The 
additional clinical evidence includes numerous private and VA 
medical statements or records that were previously 
considered, are cumulative, or are irrelevant, since they are 
dated many years after service and do not in any way relate 
the right knee disability either to service or a service-
connected disability, including the left knee disorder as 
contended.  Although the additional clinical records indicate 
that appellant has arthritis of the knees and certain other 
joints of the lower extremities, none of the competent 
evidence of record reports any causal or etiological 
relationship between the right knee disability and either 
service or a service-connected disability.  

The critical point is that none of the competent evidence 
submitted subsequent to said Board decisions, which, in part, 
denied service connection for a right knee disability, 
indicates that appellant's right knee disability is causally 
or etiologically related to either service or a service-
connected disability.  The Board has considered appellant's 
contentions and an April 1999 written statement from 
appellant's spouse.  In that statement, his spouse alluded to 
pain and arthritis in joints of appellant's lower 
extremities, including the left knee, ankle, and hip; and 
alleged that appellant's right hip and right knee 
disabilities are related to shifting his weight to the right 
side.  However, lay assertions of medical causation are not 
sufficient to reopen a claim under 38 U.S.C.A. § 5108.  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  

Thus, additional evidence submitted subsequent to said May 
1985 and November 1986 Board decisions, which in part denied 
service connection for a right knee disability, when viewed 
in the context of all the evidence, does not bear directly 
and substantially upon the specific matter under 
consideration; and is not so significant that it must be 
considered in order to fairly decide the merits of said 
claim.  Since new and material evidence has not been 
submitted, the claim for service connection for a right knee 
disability is not reopened.  38 U.S.C.A. §§ 5108, 7104(b); 
38 C.F.R. §§ 3.156(a), 20.1105.  The benefit-of-the-doubt 
doctrine is inapplicable, since new and material evidence has 
not been submitted to reopen the claim.  Annoni v. Brown, 
5 Vet. App. 463 (1993).


B.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Entitlement to Service Connection for a 
Psychiatric Disability, Including Post-traumatic Stress 
Disorder

The evidence previously considered in the May 1985, November 
1986, February 1988, February 1990, and June 1995 Board 
decisions, which denied service connection for an acquired 
psychiatric disability, including post-traumatic stress 
disorder, included appellant's service records.  The service 
records listed combat decorations, such as a Combat Action 
Ribbon.  Service medical records and post-service clinical 
evidence dated in the 1970's did not include any findings or 
diagnoses pertaining to a chronic acquired psychiatric 
disability.  Although clinical records in the 1980's included 
some psychiatric symptomatology that were suggestive of a 
post-traumatic stress disorder as well as a personality 
disorder, subsequent VA examination by a Board of 
psychiatrists did not confirm the presence of an acquired 
psychiatric disability, including post-traumatic stress 
disorder; just a personality disorder.  Subsequent hearing 
testimony and associated statements described incidents that 
were, in part, inconsistent with factual evidence of record.  

Additionally, certain private and VA medical reports included 
post-traumatic stress disorder diagnoses among other 
psychiatric conditions.  However, a July 1993 VA psychiatric 
examination report stated that although appellant's responses 
appeared to support a post-traumatic stress disorder as well 
as a personality disorder, diagnoses in the past had been 
conflicting and a current psychologic test profile was 
invalid because of appellant's exaggerating or over-reporting 
of symptoms.  Based on the evidence then of record, said 
Board decisions determined that an acquired psychiatric 
disability, including post-traumatic stress disorder, was not 
related to service.  In particular, the last Board decision 
in June 1995 specified that "there is not sufficient 
evidence to place the evidence in equipoise as to whether the 
veteran suffers PTSD related to his military service."  

The evidence received subsequent to said Board decisions is 
not new and material with respect to this claim.  The 
additional clinical evidence includes numerous private and VA 
medical statements or records that are cumulative or 
previously considered, or are irrelevant, since they are 
dated many years after service and do not in any way relate 
any psychiatric disability to service or diagnose a post-
traumatic stress disorder related to service.  Although 
recent VA psychiatric outpatient treatment records indicate 
that in May 1999, appellant complained of perceptual 
abnormalities, depressed mood, anxiety, sleep difficulties, 
hypervigilance, recurrent war-related nightmares, and chronic 
pain, the Axis I diagnoses were anxiety disorder, partner 
relational problem, and rule out post-traumatic stress 
disorder.  Later that month, although it was clinically noted 
that the possibility of post-traumatic stress disorder needed 
to be considered, a psychiatric diagnosis was deferred.  
Appellant later asked a VA physician to write a letter 
stating that appellant has a post-traumatic stress disorder 
diagnosis for purposes of his VA claim.  However, the 
evidentiary record does not indicate that a VA physician 
actually agreed to write such a letter and no such letter has 
been received as part of the record in this case.  In July 
1999, appellant complained of depression due to chronic lower 
extremities pain.  Other records indicate that he was 
receiving psychiatric treatment in a "TRP" (trauma recovery 
program).  

In short, although certain psychiatric symptoms suggestive of 
a post-traumatic stress disorder have been clinically 
reported prior and subsequent to said Board decisions, the 
additional competent evidence submitted subsequent to said 
Board decisions does not relate any acquired psychiatric 
disability to service or actually diagnose a post-traumatic 
stress disorder related to service.  The Board has considered 
appellant's contentions and an April 1999 written statement 
from appellant's spouse.  However, lay assertions of medical 
causation are not sufficient to reopen a claim under 
38 U.S.C.A. § 5108.  Moray.  

Thus, additional evidence submitted subsequent to said May 
1985, November 1986, February 1988, February 1990, and June 
1995 Board decisions, which in part denied service connection 
for an acquired psychiatric disability, including post-
traumatic stress disorder, when viewed in the context of all 
the evidence, does not bear directly and substantially upon 
the specific matter under consideration; and is not so 
significant that it must be considered in order to fairly 
decide the merits of said claim.  Since new and material 
evidence has not been submitted, the claim for service 
connection for an acquired psychiatric disability, including 
post-traumatic stress disorder, is not reopened.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).  
The benefit-of-the-doubt doctrine is inapplicable, since new 
and material evidence has not been submitted to reopen the 
claim.  Annoni.


III.  Increased Ratings for Residuals of a Right Ankle 
Injury, Residuals of a Left Knee Strain, Left Knee Traumatic 
Arthritis, Amputated Fifth Toe of the Right Foot, Tinnitus, 
Bilateral Defective Hearing, and Pseudofolliculitis Barbae

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed with respect to 
said increased ratings issues on appeal and no useful purpose 
would be served by remanding the case with directions to 
provide further assistance to the appellant, particularly in 
light of the partial allowance of the left knee and 
pseudofolliculitis barbae disability ratings issues.  A 
comprehensive medical history and detailed findings with 
respect to the service-connected disabilities issues on 
appeal over the years are documented in the medical evidence.  
The service medical records adequately detail the 
circumstances and nature of the service-connected 
disabilities at issue and treatment therefor.  Additionally, 
numerous VA examinations were conducted, including in January 
2000; and said examinations are sufficiently detailed and 
comprehensive regarding the nature and current severity of 
the service-connected disabilities at issue, and provide a 
clear picture of all relevant symptoms and findings.  
Additional private and VA medical records were obtained.  
There is no indication that more recent, relevant medical 
records exist that would indicate a greater degree of 
severity of said disabilities in issue than that shown in 
said VA examinations.  Also, appellant and his representative 
were issued an October 2000 Statement of the Case, which 
included relevant rating criteria and clinical evidence and a 
detailed explanation of the rationale for said rating 
decision.  It is therefore apparent that they were 
knowledgeable regarding the necessity of competent evidence 
to support these increased ratings claims.  Thus, it is 
concluded that appellant and his representative had notice of 
the type of information needed to support these claims and 
complete the application.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  See also Epps v. Brown, 9 Vet. App. 341, 
344 (1996), wherein the Court explained that "[t]he 
Robinette opinion held that 38 U.S.C. § 5103(a) imposes an 
obligation upon the Secretary to notify an individual of what 
is necessary to complete the application in the limited 
circumstances where there is an incomplete application which 
references other known and existing evidence."  See also 
Veterans Claims Assistance Act of 2000.  

In view of the above, the Board concludes that the duty to 
assist as contemplated by applicable provisions, including 
the Veterans Claims Assistance Act of 2000, has been 
satisfied with respect to the increased ratings issues on 
appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board has reviewed the entire history of the service-
connected disabilities at issue, particularly as those 
disabilities affect the ordinary conditions of daily life, 
including employment, as required by 38 C.F.R. §§ 4.1, 4.2, 
4.10 and other applicable provisions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In reaching its determination, the Board has applied the 
provisions of the Schedule for Rating Disabilities in a 
manner most beneficial to the appellant.  Rating disabilities 
is not an exact science, as indicated by the Schedule for 
Rating Disabilities.  It should be appreciated that rating a 
disability is dependent in large measure upon the impact the 
disability has upon industrial functioning, as is recognized 
by the provisions of 38 C.F.R. Part 4, § 4.1.


A.  An Increased Rating for a Right Ankle Disability

Appellant's service medical records indicate that a slight 
right ankle sprain related to playing basketball was 
assessed.  

On December 1970 VA examination, the right ankle was 
essentially unremarkable clinically and radiographically.  By 
a May 1971 rating decision, service connection and a 
noncompensable evaluation were granted for residuals of a 
right ankle injury.  
On June 1991 VA examination, the right ankle had 5 degrees' 
dorsiflexion and 30 degrees' plantar flexion.  There was no 
right ankle instability.  An x-ray of the right ankle was 
negative.  An August 1991 rating decision increased an 
evaluation for residuals of a right ankle injury from 
noncompensable to 10 percent.  `

On January 1996 VA examination, appellant exhibited a 
significant limp on the right.  Right ankle motion was 5 
degrees' dorsiflexion and 35 degrees' plantar flexion.  There 
was significant tenderness.  

On January 2000 VA examination, appellant's complaints 
included right ankle pain.  He ambulated with a cane.  
Clinically, the right ankle had marked tenderness and pain on 
motion, mild swelling at the ankle laterally, 10 degrees' 
dorsiflexion and plantar flexion, 40 degrees' inversion, and 
20 degrees' eversion (with complaints of marked pain at 10 
degrees' inversion/eversion).  There was no right ankle 
instability.  Normal ranges of ankle motion are 20 degrees' 
dorsiflexion and 45 degrees' plantar flexion.  See 38 C.F.R. 
§ 4.71 (2000), Plate II.  Appellant is currently receiving a 
20 percent evaluation, which is the maximum evaluation 
assignable under Diagnostic Code 5271 for marked limitation 
of ankle motion.  

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45, which relate to functional loss due to pain, 
weakness or other musculoskeletal pathology.  Since no right 
ankle instability has been clinically shown, any right ankle 
pain, weakness, limited motion, gait impairment, or other 
associated musculoskeletal pathology is encompassed within, 
and more than adequately compensated by, the currently 
assigned 20 percent evaluation for marked functional loss 
resulting therefrom.  Thus, an evaluation in excess of the 
currently assigned 20 percent for residuals of a right ankle 
injury would not be warranted under Diagnostic Code 5271.

Since ankylosis of that right ankle has not been clinically 
shown, the provisions of Diagnostic Code 5270 for ankle 
ankylosis would be inapplicable.  Additionally, the 
provisions of Diagnostic Code 5262 for nonunion or malunion 
of the tibia and fibula are not applicable, since the 
service-connected right ankle disability was an in-service 
ankle sprain and did not involve fracture of the distal tibia 
and fibula, nonunion or malunion of the tibia and fibula has 
not been shown, nor may it reasonably be characterized as 
equivalent to a fracture of the distal tibia and fibula.  It 
should be pointed out that service connection is not in 
effect for arthritis of that ankle.  See a December 1981 
rating decision, which denied service connection for right 
ankle degenerative joint disease.  Alternatively, even 
assuming arguendo that any right ankle joint pathology is 
part of the service-connected disability and results in 
limitation of motion, assigning a separate evaluation for any 
right ankle degenerative changes would violate the 
prohibition against pyramiding under 38 C.F.R. § 4.14 (2000), 
since he is currently receiving the maximum evaluation 
assignable for marked limitation of ankle motion under Code 
5271.  

An extraschedular evaluation is not warranted, since the 
evidence does not show that the right ankle disability 
presents an unusual or exceptional disability picture. 38 
C.F.R. § 3.321(b)(1).  There is no credible, competent 
evidence indicating a greater degree of functional loss 
attributable to the right ankle disability than that 
commensurate with the assigned 20 percent rating.  The 
regular schedular standards adequately compensate appellant 
for any adverse industrial impact his right ankle produces.

For the foregoing reasons, it would be to resort to mere 
speculation to assume that an evaluation in excess of 20 
percent for the service-connected right ankle disability is 
warranted; and to resort to mere speculation is prohibited by 
the benefit-of-the-doubt doctrine.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


B.  An Increased Rating for Residuals of a Left Knee Strain; 
and an Increased Rating for Left Knee Traumatic Arthritis

The appellant's service medical records reflect that he 
reportedly fell and injured the left knee.  On December 1970 
VA examination, the left knee was essentially unremarkable 
clinically, except for a very small osteochondromatous loose 
body in the patella ligament on x-ray.  By a May 1971 rating 
decision, service connection and a noncompensable evaluation 
were granted for left knee strain with loose 
osteochondromatous body.  

On July 1979 VA examination, the left knee exhibited pain and 
crepitus, 125 degrees' restricted flexion, and patellar 
degenerative changes on x-ray.  An August 1979 rating 
decision increased an evaluation for left knee strain with 
loose osteochondromatous body from noncompensable to 10 
percent.   

VA records indicate that appellant underwent an arthroscopy 
of the left knee in early 1981 with removal of loose 
cartilaginous bodies due to retropatellar cartilage 
fibrillation.  On April 1981 VA examination, appellant had an 
antalgic gait with guarding of the right ankle.  He had 
normal extension and pain on motion of that knee beyond 130 
degrees' flexion.  Mild degenerative changes of that 
knee/patellofemoral articulation were assessed.  A May 1981 
rating decision increased an evaluation for left knee strain 
with lateral instability and mild degenerative changes from 
10 percent to 20 percent.   

In 1982, appellant underwent an arthroscopy of the left knee 
with patellar shaving and lateral retinacula release.

On July 1993 VA examination, the left knee was stable with 
flexion limited to 90 degrees.  In October 1993, appellant 
underwent diagnostic arthroscopy of the left knee with 
removal of loose cartilaginous bodies.  The operative report 
indicated that there was no knee instability.   

On January 1996 VA examination, appellant exhibited a 
significant limp on the right.  Left knee motion was 0 
degrees' extension and 95 degrees' flexion with crepitus and 
pain on full flexion.  No left knee instability was apparent.  
X-rays revealed moderate osteoarthritis of that knee.  

A July 1997 MRI of the left knee was interpreted as showing 
lateral and medial menisci tears; and a medial collateral 
ligament tear was strongly suspected.  

By a December 1997 Board decision, a 20 percent evaluation 
for residuals of a left knee strain with lateral instability, 
status postoperative patellar shaving, and lateral retinacula 
release, was affirmed; and a separate 10 percent evaluation 
for left knee traumatic arthritis was awarded pursuant to a 
recent VA General Counsel Opinion (VA O.P.G.C. Prec. 23-97 
(July 1, 1997)).  Said VA General Counsel Opinion held that a 
claimant with arthritis and instability of a knee may be 
rated separately under Diagnostic Codes 5003 and 5257 based 
on additional disability.  In a January 1998 implementing 
rating decision, the RO granted service connection and 
assigned a separate 10 percent evaluation for appellant's 
left knee traumatic arthritis, coded under Diagnostic Code 
5010; and confirmed a 20 percent evaluation for residuals of 
a left knee strain with lateral instability, status 
postoperative patellar shaving, and lateral retinacula 
release, coded under Diagnostic Code 5257 (previously rated 
under Codes 5010-5257).  

VA outpatient treatment records in May 1999 indicate that 
appellant ambulated with a limp and used a cane.  Clinically, 
the left knee had effusion, patellofemoral crepitus, genu 
varus, and left medial pseudolaxity.  It was noted that he 
refused to flex the knees past 90 degrees.  Later that month, 
the left knee exhibited 12 degrees' extension and 100 
degrees' flexion.  There was patellofemoral crepitus and genu 
varus, without pseudolaxity.  X-rays revealed medial joint 
narrowing and severe degenerative joint disease.  A total 
left knee arthroplasty was recommended, but appellant 
declined surgery.  

On January 2000 VA examination, appellant's complaints 
included constant, severe pain and giving way in the left 
knee.  He wore braces on the knees.  He was considering 
further left knee surgery.  He ambulated with a cane.  
Appellant was able to squat 10 percent of [normal].  
Clinically, there was marked swelling and tenderness.  Active 
ranges of left knee motion were 10 to 90 degrees.  However, 
passive ranges of left knee motion were 5 to 110 degrees, 
noted with mild crepitus but "excruciating" pain.  There 
was medial and lateral left knee instability with ligamentous 
laxity and marked pain on varus/valgus stress testing.  No 
muscle atrophy or rotational abnormality was apparent.  He 
was capable of independent functioning in activities of daily 
living.  Severe left knee degenerative joint disease was 
assessed.  It was opined that appellant was possibly unable 
to obtain gainful employment, particularly manual labor, due 
to his employment history of not working for several years 
and severe degenerative joint disease of the left knee and 
right hip.  

Arthritis, due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. Part 4, Code 
5010.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Code 5003.

Limitation of flexion of either leg to 45  degrees will be 
assigned a 10 percent evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires that flexion be limited to 15 degrees.  
38 C.F.R. Part 4, Code 5260.  

Limitation of extension of either leg to 10 degrees will be 
assigned a 10 percent evaluation.  A 20 percent evaluation 
requires that extension be limited to 15 degrees.  A 
30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees.  38 C.F.R. Part 4, 
Code 5261.  

Normal ranges of motion of the knee are 0 degrees' extension 
and 140 degrees' flexion.  38 C.F.R. § 4.71 (2000), Plate II. 

Since the recent clinical evidence reveals no more than 10 
degrees loss of active extension and no less than 90 degrees' 
active flexion of the left knee, limitation of extension of 
that knee meets the criteria for a 10 percent rating under 
Diagnostic Code 5261.  Limitation of flexion does not meet 
the criteria for a compensable evaluation under Diagnostic 
Code 5260.  Significantly, however, appellant's service-
connected left knee disability has been rated by the RO in 
its assignment of a separate 20 percent evaluation based 
apparently on left knee instability under Diagnostic Code 
5257 and a separate 10 percent evaluation based on limitation 
of motion due to traumatic arthritis under Diagnostic Code 
5010.

Although appellant experiences painful left knee motion as 
alleged, Diagnostic Code 5010 for rating traumatic arthritis 
specifically encompasses painful motion, since a compensable 
rating thereunder for limitation of motion requires that 
"[l]imitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion (emphasis added)."  

Moderate impairment of either knee, including recurrent 
subluxation or lateral instability, will be assigned a 
20 percent evaluation.  A 30 percent evaluation requires 
severe impairment.  38 C.F.R. Part 4, Code 5257.  Since the 
recent clinical evidence reveals ligamentous laxity and 
instability of the left knee and associated severe pain and 
functional impairment, resolving all reasonable doubt in 
appellant's favor, it is the Board's opinion that an 
increased rating for the left knee disability based upon 
severe impairment would result in a separate 30 percent 
rating under Diagnostic Code 5257, for the aforestated 
reasons.  

Thus, it is more likely than not that a separate 30 percent 
rating for appellant's service-connected left knee 
disabilities based upon severe impairment including 
instability under Code 5257 and a separate 10 percent rating 
based upon limitation of motion due to left knee traumatic 
arthritis under Code 5010 are warranted, thus equaling a 
combined 40 percent rating for that knee.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.20, 4.40, 4.45, 4.71a, Codes 5010, 5257, 5260, 5261.  See 
also 38 C.F.R. § 4.25 (2000), Combined Ratings Table.  

The combined 40 percent rating assigned herein by the Board 
for appellant's residuals of a left knee strain with lateral 
instability, status postoperative patellar shaving, lateral 
retinacula release, and traumatic arthritis more than 
adequately compensates him for any painful motion and 
instability of that knee that he may experience, in addition 
to any other associated functional impairment.  

The Board has considered the applicability of rating the left 
knee disability under other appropriate diagnostic codes, 
such as Diagnostic Code 5256.  However, since ankylosis of 
the left knee has not been clinically shown or even 
approximated, a higher rating would not be in order under 
Diagnostic Code 5256.  

The clinical evidence does not reflect that the service-
connected left knee disability presents such an exceptional 
or unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to warrant an extraschedular evaluation.  
38 C.F.R. § 3.321(b)(1).  In particular, the service-
connected left knee disability does not preclude ambulation 
nor does it require frequent hospitalizations.  In short, 
therefore, the Board has concluded that the "negative" 
evidence outweighs any "positive" evidence in favor of 
assignment of an extraschedular rating.  


C.  An Increased Rating for Amputated Fifth Toe of the Right 
Foot with Retained Foreign Body and Scar

Under Diagnostic Code 5172, amputation of one or two toes, 
other than a great toe, may be assigned a noncompensable 
evaluation if there is no metatarsal involvement.  Amputation 
of one or two toes, other than a great toe, with removal of 
the metatarsal head, may be assigned a 20 percent evaluation.  

A 10 percent evaluation is the maximum evaluation assignable 
under Diagnostic Codes 7803 and 7804, respectively, for 
superficial, poorly nourished scars with repeated ulceration, 
or for superficial scars which are tender and painful on 
objective demonstration.  Scars may be evaluated on the basis 
of any related limitation of function of a bodily part which 
they affect.  38 C.F.R. Part 4, Code 7805.

Under Diagnostic Code 5284, a moderate foot injury may be 
assigned a 10 percent rating.  A 20 percent evaluation 
requires moderately severe foot injury.  A 30 percent 
evaluation requires severe foot injury.  

Appellant's service medical records indicate that as a result 
of an accidental rifle discharge, the 5th digit of the right 
foot was traumatically amputated.  The wound was debrided and 
after delayed primary closure, healed with a nontender scar.  
On December 1970 VA examination, it was clinically noted that 
the amputation was at the metatarsophalangeal joint.  The 
amputated 5th digit was unremarkable, except for a 
nonadherent, nonfibrotic, nonsymptomatic, 1 and 1/2-inches by 
1/8th inch scar.  There was a callosity under the metatarsal 
head of each foot's 5th digit.  An x-ray revealed multiple 
small metallic fragments in the soft tissues adjacent to that 
toe and an irregular surface of the 5th metatarsal head, 
noted as residual of old healed injury.  By a May 1971 rating 
decision, service connection and a noncompensable evaluation 
were granted for amputation of the right 5th toe with 
retained foreign body.  

On April 1981 VA examination, there was a painful, tender 
scar over the right 5th digit's metatarsal head with callous 
formation distally but not in the weightbearing area.  A May 
1981 rating decision increased an evaluation for amputation 
of the right 5th toe with retained foreign body and painful 
tender scar from noncompensable to 10 percent.  The rating 
decision sheet coded that disability under Diagnostic Codes 
5172 and 7804.  

On January 1996 VA examination, appellant exhibited a 
significant limp on the right.  There was a tender scar over 
the amputation site of the right 5th toe with a mildly tender 
callous formation underneath that metatarsophalangeal joint.  
Color photographs of that foot showed the distal right 5th 
phalange amputation site.  

A June 1997 VA x-ray of the right foot was unremarkable, 
except for resected 5th digit through the metatarsophalangeal 
joint with several small, metallic fragments in the soft 
tissues.  

On January 2000 VA examination, appellant ambulated with a 
cane.  Clinically, the right foot was unremarkable, except 
for an amputated 5th toe.  There was no tenderness or plantar 
callous.  

Significantly, the evidentiary record does not reveal that 
the traumatic amputation of appellant's right 5th toe 
included the metatarsal head.  Thus, the requirements for a 
compensable rating under Diagnostic Code 5172 are not met.  
It appears that on recent January 2000 VA examination, the 
amputated site was not even objectively symptomatic.  Thus, 
it is the Board's opinion that the service-connected 
amputated right 5th toe residuals have not been objectively 
recently shown to have worsened as to warrant a higher 
evaluation.  Any scar over the amputated site has not been 
shown to significantly limit function of the part affected.  

The negative evidence substantially outweighs any positive 
evidence, and clearly shows that the pertinent symptomatology 
is consistent with no more than a slight injury to that foot.  
Furthermore, although appellant has complained of some right 
lower extremity pain and there is no reason for the Board to 
question appellant's credibility, it does not appear that 
that pain has been medically attributed solely to the 
amputated right 5th digit wound.  

In deciding the service-connected amputated right 5th digit 
disability evaluation issue herein, the Board has considered 
the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45, 
pertaining to functional impairment and associated concerns.  
However, an evaluation in excess of the currently assigned 10 
percent would not be warranted, since the clinical evidence 
of record does not indicate that the right 5th toe wound 
residuals may reasonably be characterized as more than a 
slight injury to that foot, particularly since the amputation 
site involved only the distal part of that toe (the phalange) 
and any residual wound scarring does not recently appear to 
be objectively painful and tender, ulcerated, or 
significantly limit function of that foot.  

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected residuals 
of an amputated right 5th toe present an unusual or 
exceptional disability picture.  38 C.F.R. § 3.321(b)(1).  
There is no credible, competent evidence indicating a greater 
degree of functional loss attributable to the amputated right 
5th toe disability than that commensurate with the assigned 
10 percent rating.  The regular schedular standards 
adequately compensate appellant for any adverse industrial 
impact his amputated right toe disability produces.

For the foregoing reasons, it would be to resort to mere 
speculation to assume that an evaluation in excess of 10 
percent for the service-connected residuals of an amputated 
right 5th toe is warranted; and to resort to mere speculation 
is prohibited by the benefit-of-the-doubt doctrine.  


D.  Increased Ratings for Tinnitus and Bilateral Defective 
Hearing

A December 1970 VA examination report indicates that 
appellant complained of constant ringing in the ears with 
hearing loss.  Normal hearing associated with tinnitus was 
diagnosed.  By a May 1971 rating decision, service connection 
and a noncompensable evaluation were granted for tinnitus.  
An August 1979 rating decision increased the evaluation for 
tinnitus to 10 percent.  

On VA audiologic examination in 1992, mild high frequency 
bilateral hearing loss was assessed (speech discrimination 
was 100 percent, bilaterally).  By a June 1995 Board 
decision, service connection for bilateral defective hearing 
was awarded; and a June 1995 implementing rating decision 
assigned a noncompensable rating for that disability.  

On VA audiologic examinations in the mid-1990's, speech 
discrimination and average puretone loss numeric results were 
recorded.  Appellant reportedly wore hearing aids; and mild-
moderate sensorineural bilateral hearing loss with tinnitus 
was assessed.  It was noted that the tinnitus was not alleged 
to be disruptive to activities of daily living.  A subsequent 
December 1997 Board decision denied a compensable rating for 
defective hearing disability.  

On November 1996 VA audiologic examination, appellant 
complained of constant bilateral tinnitus and pain in the 
ears.  He wore hearing aids.  Clinically, there was 
"excessive" sensitivity in the right external auditory 
canal.  However, there was no inflammatory reaction.  The 
examiner opined that ear pain was simply due to wearing 
hearing aids.  Average pure tone thresholds were 44 and 48 
decibels for the right and left ears, respectively, with 
speech recognition ability of 94 percent, bilaterally.  The 
examiner stated that the results indicated mild-moderate 
sensorineural bilateral hearing loss; and that the validity 
of responses particularly from the left ear were 
questionable.  

The Court explained in Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992) that "[a]ssignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."

With regards to a procedural matter involving the tinnitus 
and bilateral defective hearing increased rating issues, the 
VA amended its regulations for rating diseases of the ear and 
other sense organs (which includes defective hearing acuity).  
See 64 Fed. Reg. 25,202-210 (May 11, 1999) (codified at 38 
C.F.R. §§ 4.85-86 (1999-2000)), effective June 10, 1999.  The 
amended regulations effective June 10, 1999 are for 
application since the claims here were filed after said date.  

Under the amended VA regulations in effect on and subsequent 
to June 10, 1999, Table VI is used to determine a Roman 
numeral designation (I through XI) for hearing impairment 
based on a combination of the percent of speech 
discrimination and the puretone threshold average.  Puretone 
threshold average is the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  See amended 38 C.F.R. § 4.85(b),(d).

Amended 38 C.F.R. § 4.85(c) states that Table VIa is used to 
determine a Roman numeral designation (I through XI) for 
hearing impairment based only on the puretone threshold 
average.  Table VIa will be used when the examiner certifies 
that the use of the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or when indicated under 
the provisions of 38 C.F.R. § 4.86.

Amended 38 C.F.R. § 4.86(a) provides that when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.

Amended 38 C.F.R. § 4.86(b) states that when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral. Each ear will be 
evaluated separately.

Under Diagnostic Code 6260, effective on and subsequent to 
June 10, 1999, a 10 percent evaluation is the maximum 
evaluation assignable for recurrent tinnitus.  

On January 2000 VA examination, appellant complained of 
decreased hearing, left ear pain, and continuous bilateral 
tinnitus.  He wore hearing aids.  On audiologic examination, 
he complained of tinnitus and "popping" noise primarily in 
the left ear.  Average pure tone thresholds were 20 decibels, 
bilaterally, with speech recognition ability of 94 percent 
for the right ear.  The left ear could not be tested because 
of complaints of extreme discomfort.  However, the examiner 
diagnosed essentially normal hearing in the ears through 6000 
Hertz with slightly decreased hearing at higher frequencies 
(8000 Hertz).  An ear examination revealed mild erythema in 
the left ear canal.  

Although said January 2000 VA examination only measured right 
ear speech recognition ability, even assuming arguendo that 
the prior left ear speech recognition ability of 94 percent 
on November 1996 VA audiologic examination had thereafter 
substantially worsened to a zero percent speech recognition 
ability level, a compensable rating for the service-connected 
bilateral defective hearing would still not be warranted 
because Level I for the right ear and no more than Level IX 
for the left ear would only meet the criteria for a 
noncompensable rating under Diagnostic Code 6100.  See 
Lendenmann.  While the ear could not be tested, there is no 
showing that there was significant hearing impairment in the 
left ear.

It should be added that the amended 38 C.F.R. § 4.86 is not 
applicable here, since the puretone threshold at any of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is not 55 decibels or more on said examination.  

Finally, the evidence does not show that the service-
connected bilateral hearing loss or tinnitus presents such an 
unusual or exceptional disability picture as to render 
impractical the application of the regular schedular 
standards, as is required for an extraschedular evaluation.  
38 C.F.R. § 3.321(b)(1).  The clinical findings indicate no 
serious effects on activities of daily living from his 
tinnitus and/or defective hearing and the audiometric results 
suggest nearly normal hearing ability.  He has not been 
frequently hospitalized for said disabilities nor are they of 
such severity as would markedly interfere with industrial 
adaptability.  Since the preponderance of the evidence is 
against allowance of these appellate issues for the 
aforestated reasons, the benefit-of-the-doubt doctrine is 
inapplicable.  


E.  A Compensable Rating for Pseudofolliculitis Barbae

The Board has considered the appropriateness of rating 
appellant's service-connected pseudofolliculitis barbae under 
all potentially applicable diagnostic codes.  
Pseudofolliculitis barbae is an unlisted condition that may 
be rated by analogy to closely related conditions in which 
not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  38 
C.F.R. § 4.20.  It appears that the RO has rated appellant's 
pseudofolliculitis barbae under Code 7899-7814 for tinea 
barbae, which is evaluated as eczema under Code 7806.  As 
with eczema, the evaluation will depend upon location, 
extent, and repugnant or otherwise disabling character of 
manifestations.  Under Diagnostic Code 7806, a noncompensable 
evaluation may be assigned for eczema with slight, if any, 
exfoliation, exudation or itching, if involving a nonexposed 
surface or small area.  A 10 percent evaluation requires 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent evaluation requires 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation requires ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant disfigurement.  38 
C.F.R. § 4.118, Diagnostic Code 7806.

Consideration will also be given to rating the pathology as 
disfiguring scars of the head, face, or neck.  Under 
38 C.F.R. § 4.118, Diagnostic Code 7800, a noncompensable 
rating is assigned for slight disfigurement.  A 10 percent 
rating is for assignment moderate disfigurement.  A 30 
percent rating is for assignment with severe disfigurement, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles.

The appellant's service medical records indicate that mild 
facial acne and pseudofolliculitis barbae were noted.  On 
service discharge examination, pseudofolliculitis barbae was 
reported.  Although on June 1990 VA examination, facial 
scarring was evident, this was medically described as acne.  
On October 1990 VA examination, pseudofolliculitis barbae was 
clinically noted.  A December 1990 rating decision granted 
service connection and assigned a noncompensable evaluation 
for pseudofolliculitis barbae.  On January 1996 VA 
examination, appellant reported that his folliculitis was 
manifested on the face and neck area when he shaved.  
However, no significant clinical findings (including color 
photographs of the face/head/neck) indicative of 
pseudofolliculitis barbae were reported.  

The Board has considered an April 1999 written statement from 
appellant's spouse, which states that appellant has a skin 
rash during spring and summer.  However, numerous recent VA 
outpatient treatment records make no mention of skin rash 
symptoms.  

However, a significant positive piece of evidence is a recent 
January 2000 VA examination report.  Although appellant 
stated that his skin rash affected the hands, legs, and feet 
and was intermittently symptomatic, no such skin rash was 
clinically noted.  He also stated that when he shaved, his 
skin would burn and sting.  It was clinically noted that 
there were only a few papules of pseudofolliculitis barbae on 
the neck; and mild pseudofolliculitis barbae was diagnosed.   

A papule is medically defined as a "small circumscribed, 
solid elevation of the skin."  Exfoliation is a "falling 
off in scales or layers."  Dorland's Illustrated Medical 
Dictionary, 523, 1091 (24th ed. 1965).  In conclusion, it is 
the Board's opinion that with resolution of all reasonable 
doubt, a 10 percent evaluation for pseudofolliculitis barbae 
is now warranted under Codes 7899-7814, 7806, since papules 
involving the neck are reasonably equivalent to exfoliation 
involving an exposed surface.  However, since the service-
connected pseudofolliculitis barbae does not result in 
constant exudation or itching, extensive lesions, or marked 
disfigurement, any ascertainable industrial impairment 
resulting therefrom would be adequately compensated for by 
the 10 percent rating awarded herein by the Board.  38 C.F.R. 
§§ 4.1, 4.10.  An extraschedular evaluation is not warranted, 
since the evidence does not show that the service-connected 
pseudofolliculitis barbae presents such an unusual or 
exceptional disability picture as to render the application 
of the regular schedular standards impractical.  In fact, the 
recent January 2000 VA examination report states that his 
pseudofolliculitis barbae is mild and does not markedly 
interfere with industrial adaptability.  38 C.F.R. 
§ 3.321(b)(1).  Moreover, the symptoms are not described as 
moderately disfiguring.


ORDER

New and material evidence has not been submitted to reopen 
claims of entitlement to service connection for a right knee 
disability and a psychiatric disability, including post-
traumatic stress disorder, and, therefore, these claims are 
denied.  Evaluations in excess of 20 percent for residuals of 
a right ankle injury, 10 percent for amputated fifth toe of 
the right foot with retained foreign body and scar, and 10 
percent for tinnitus, or a compensable evaluation for 
bilateral defective hearing are denied.  To this extent, the 
appeal is disallowed.  

An increased evaluation of 10 percent, but no more, for 
appellant's pseudofolliculitis barbae, and an increased 
combined 40 percent rating, but no more, for residuals of a 
left knee strain with lateral instability, status 
postoperative patellar shaving, lateral retinacula release, 
and left knee traumatic arthritis (based upon a separate 30 
percent rating, but no more, for left knee instability and a 
separate 10 percent rating, but no more, for left knee 
traumatic arthritis) is granted, subject to the applicable 
regulatory provisions governing payment of monetary awards.  
To this extent, the appeal is allowed.  


REMAND

Appellant appealed a June 2000 rating decision, which, in 
part, denied a claim of entitlement to secondary service 
connection for a right hip disability as not well grounded.  
That rating decision cited to a lack of clinical evidence 
submitted showing that his right hip arthritis is related to 
a service-connected disability (including the service-
connected left knee disability as alleged); and referred to a 
June 1995 Board decision, which denied that claim as not well 
grounded.  However, the RO has not addressed the initial 
jurisdictional question of whether new and material evidence 
has been submitted to reopen that right hip disability 
service connection claim.  

It is reiterated that in the decision herein, the Board has 
partially allowed increased ratings for the service-connected 
pseudofolliculitis barbae and left knee disabilities.  Since 
said total rating based on individual unemployability issue 
is dependent on, and intertwined with, service-connected 
disabilities, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time on said appellate issue.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Certain 
development action appears required under the Veterans Claims 
Assistance Act of 2000, such as obtaining appropriate medical 
opinion as to whether appellant is unemployable based solely 
on service-connected disabilities.  

Under the Veterans Claims Assistance Act of 2000, new duty to 
assist provisions include requiring VA to provide medical 
opinion when such opinion is necessary to make a decision on 
a claim.  However, with respect to reopening of service 
connection claims, it appears that such duty to assist 
provisions requiring examinations or medical opinions are 
dependent on whether "new and material" evidence has been 
submitted to reopen the claim.  See, in particular, 
38 U.S.C.A. § 5103A(f) and 38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2001).  Accordingly, it is the Board's opinion that 
since it does not appear that the RO has addressed whether 
new and material evidence has been submitted to reopen that 
right hip disability service connection claim, since the case 
is being herein remanded primarily to obtain medical opinion 
on the unemployability issue, in the event that the RO 
determines that "new and material" evidence has been 
submitted to reopen the right hip service connection claim, 
the RO may then consider whether to arrange appropriate VA 
examination with medical opinion specifically addressing the 
etiology of any right hip disability that may be manifested.  

In an effort to assist the RO, the Board has reviewed the 
claims files and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000.  However, it is the RO's responsibility to ensure that 
all appropriate development is undertaken in this case with 
respect to said issues being remanded herein.  

Accordingly, said remaining issues are REMANDED for the 
following:

1.  The RO should request appellant to 
provide any relevant treatment records, 
not presently associated with the claims 
folders, in his possession, as well as 
the complete names and addresses of any 
physicians or medical facilities which 
have provided such treatment.  All 
available, actual clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment), to the extent such records 
are not presently associated with the 
claims folders, should be obtained from 
the specified health care providers.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any private medical reports to 
the VA.  Any records obtained should be 
associated with the claims folders.  

2.  The RO should obtain any additional, 
relevant VA clinical records and 
associate them with the claims folders.  
Any necessary assistance of the appellant 
should be solicited to the extent 
indicated.

3.  The RO should request appellant to 
provide any relevant employment 
personnel/medical records that he may 
have in his possession, as well as the 
complete name and address of his former 
employer(s).  Any relevant employment 
personnel/medical records should be 
obtained, including information with 
regards to the nature and length of such 
employment; any work absenteeism and the 
reasons therefor; and any employment 
physical examination reports.  These 
records should be associated with the 
claims folders.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any such 
employment medical records to the VA.

4.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folders should contain 
documentation of the attempts made.  The 
appellant should also be informed of any 
negative results.  Veterans Claims 
Assistance Act of 2000; 38 C.F.R. § 3.159 
(2000).
5.  The RO should review all the 
additional evidence and consider whether 
new and material evidence has been 
submitted to reopen the claim of 
entitlement to service connection for a 
right hip disability.  
A.  If the RO denies the claim on the 
basis that new and material evidence has 
not been submitted, appellant should be 
provided a Supplemental Statement of the 
Case which includes appropriate laws and 
regulations pertaining to the finality of 
the June 1995 Board decision, which 
denied service connection for a right hip 
disability.  The Statement should include 
information regarding the prior denial 
and discuss the effect of the prior 
denial on the current claim.  
B.  If the RO considers the claim for 
service connection for a right hip 
disability reopened, appropriate 
development should be undertaken, such as 
the following:  If it is deemed 
appropriate with consideration of the 
Veterans Claims Assistance Act of 2000 
and 38 U.S.C.A. § 5108, the RO should 
arrange an appropriate examination to 
determine the nature and etiology of any 
right hip disability that may be present.  
The examiner should review the entire 
claims folders and express an opinion as 
to whether it is at least as likely as 
not that appellant currently has a right 
hip disability that is causally or 
etiologically related to either military 
service or a service-connected 
disability.  The entire claims folders 
should be made available to and reviewed 
by the examiner prior to examination.  
The report of examination should contain 
a detailed rationale for the medical 
conclusions.

6.  With respect to the issue of a total 
rating based upon individual 
unemployability, the RO should arrange 
appropriate examination(s) to determine 
the effect the service-connected 
disabilities have on employability.  Any 
indicated tests and studies should be 
performed.  A social and industrial 
survey should also be accomplished, if 
feasible.

The entire claims folders should be 
reviewed by the examiner(s) and/or social 
worker prior to the examination(s) and 
social and industrial survey.  The 
examiner(s) and/or social worker should 
specify in sufficient detail the degree 
to which the service-connected 
disabilities alone impact upon social and 
industrial adaptability (it should be 
pointed out that disabilities for which 
service connection is not in effect may 
not be considered in deciding the total 
rating based upon individual 
unemployability issue, to the extent they 
are able to be reasonably differentiated 
from service-connected disability).  

The degree of any functional impairment 
or interference with daily activities, 
including employability, by the service-
connected disabilities should be 
described in detail.  

The examiner(s) and/or social worker 
should specify whether appellant is 
capable of any form of substantially 
gainful employment (such as relatively 
sedentary, light manual labor) when 
considering only the service-connected 
disabilities, consistent with his 
industrial and educational background; 
and explain in sufficient detail the 
rationale for their conclusions.

7.  The RO should review any additional 
evidence and readjudicate the right hip 
disability service connection issue (as 
directed in the above instructions) and 
the total rating based upon individual 
unemployability issue, with consideration 
of all applicable laws and regulations.  
The RO should also consider the 
applicability of 38 C.F.R. § 4.16(b), 
pertaining to extraschedular evaluation.

All appropriate development should be 
undertaken, particularly with 
consideration of the Veterans Claims 
Assistance Act of 2000.  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 



